Luke, J.
1. “A petition for certiorari to review the judgment of a police or recorder’s court, unless a pauper’s affidavit is made, must affirmatively allege (among other things) that the petitioner has filed with the clerk of that court, if it has a clerk, a bond payable, etc., and conditioned, etc., which has been approved and accepted by said clerk; and there should be attached to the petition a certified copy of the bond, together with a certificate from the clerk of the court that the bond was filed with him and was approved and accepted by him. Unless all these things appear, to wit, the aforesaid allegations in the petition, the certificate of the clerk of the court verifying them, and a certified copy of the bond given, the certiorari should not be sanctioned, and, if sanctioned, should be dismissed on the hearing.” Gillespie v. Mayor &c. of Macon, 19 Ga. App. 1 (90 S. E. 970).
*73Decided April 16, 1924.
B. L. Golding, for plaintiff in error.
2. Under the above ruling- the certiorari should have been dismissed, but as the same result was reached by its being overruled, the judgment will not be reversed. Memmler v. State, 75 Ga. 576 (1 a); Kendricks v. Millen, 16 Ga. App. 273 (3) (85 S. E. 264); Flynn v. East Point, 18 Ga. App. 729 (90 S. E. 372).

Judgment affirmed.


Broyles, G. J., and Bloodivorth, J., concur.